LINN, Circuit Judge.

ORDER

AstraZeneca AB et al. move to dismiss Mutual Pharmaceutical Company, Inc.’s *240appeal as premature. Mutual Pharmaceutical opposes. AstraZeneca replies. The United States District Court for the Eastern District of Pennsylvania submits a notice of a recent ruling entering final judgment.
It is clear that Mutual Pharmaceutical’s appeal was filed before the district court decided all claims for relief. The district court’s previous announcement of a “final judgment” prompted Mutual Pharmaceutical to file an appeal, which was protective of its interests. Nonetheless, the appeal was prematurely filed because not all claims for relief had been decided. Fed. R.CivJP. 54(b).
Accordingly,
IT IS ORDERED THAT:
The motion to dismiss is granted. Each side shall bear its own costs.